PER CURIAM:
The plaintiff-appellant, an employee of the Seaboard System Railroad, defendantappellee, was terminated from her employment in December 1985. She filed a civil action in the United States District Court for the Middle District of Florida claiming lost wages, insurance benefits, retirement benefits, and the other benefits to which she, as an employee, was entitled. The district court dismissed the case without prejudice holding that a non-union employee, such as the plaintiff, was entitled to pursue, and therefore required to pursue, her administrative remedies as provided by the Railway Labor Act, 45 U.S.C.A. §§ 151, et seq.
On the basis of Andrews v. Louisville & Nashville Railroad Co., 406 U.S. 320, 92 S.Ct. 1562, 32 L.Ed.2d 95 (1972); Rader v. United Transportation Union, 718 F.2d 1012 (11th Cir.1983), and Thomas v. New York, Chicago & St. Louis R. Co., 185 F.2d 614 (6th Cir.1950), the judgment of the district court is AFFIRMED.